                                        UNITED STAJ"ES DISTRICT COURT
                                         DISTRICT OF MASSACHUSETTS



f   CIANA PLUVIOSE,

                 Plaintiff,
                                     )
                                     )
                                     )
           v.                        )                        CIVIL ACTION
                                     )                        NO. 18-12347-PBS
    SELECT PORTFOLIO SERVICING, INC. )
    and KORDE & ASSOCIATES,          )
                                     )
                Defendants.          )


                   REPORT AND RECOMMENDATION ON DEFENDANTS'
                MOTIONS TO DISMISS AND-PLAINTIFF'S MOTION TO REMAND

                                                  April 12, 2019
    DEIN, U.S.M.J.
                                               I. INTRODUCTION

            The prose plaintiff, Ciana Pluviose, has brought this action against Select Portfolio

    Servicing, Inc. ("SPS") and Korde & Associates ("K&A") over the allegedly wrongful foreclosure

    of her residence in Brockton, Massachusetts.1 The plaintiff originally brought suit in Plymouth

    County Superior Court, alleging that SPS had engaged in unfair and deceptive practices in

    relation to the foreclosure of her home. SPS removed the action to federal court with K&A's

    consent. This matter is presently before the court on the plaintiff's "Motion to Remand"

    (Docket No. 9), by which the plaintiff seeks to have this case remanded to the state court. Both



    1
      The state court record is unclear as to whether Wells Fargo Bank and Ocwen Loan Servicing, LLC were
    intended to be defendants to the state court action. (See Docket No. 8 at 1, 6). However, they are not
    listed in the caption to the original complaint, nor are they listed on this court's docket. Therefore, they
    do not factor in this court's analysis.
